Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 12-1469

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                          DWAYNE M. TAYLOR,

                       Defendant, Appellant.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]




                                 Before

                      Lynch, Chief Judge,
               Stahl and Howard, Circuit Judges.




     J. Martin Richey, Federal Defender Office, on brief for
appellant.
     Donald C. Lockhart, Assistant United States Attorney, and
Peter F. Neronha, United States Attorney, on brief for appellee.



                          November 4, 2013
          Per Curiam. Dwayne M. Taylor appeals his ten-year prison

sentence for being a felon in possession of a firearm. Because his

sentence was not substantively unreasonable, we affirm.

          On October 23, 2011, police received a report that four

men, carrying firearms and masks, were traveling in a Chevy SUV.1

Officers attempted to stop a vehicle matching the description

given.   The vehicle initially came to a stop but sped away as

officers approached; it was eventually pulled over after being

pursued by approximately ten police vehicles.     Taylor, who was

sitting in the rear driver's side seat, exited the vehicle; as he

did so, he removed a firearm from his waistband and discarded it

onto the vehicle's floor.     When Taylor attempted to flee, an

officer gave chase and, after a struggle, apprehended Taylor.

Officers retrieved a Sig Sauer nine-millimeter semi-automatic

pistol, loaded with twelve live rounds of ammunition, from the area

where Taylor had discarded the firearm.    Officers also seized a

mask and five pairs of plastic gloves from the vehicle, and an

additional pair of plastic gloves from Taylor's pocket.

          A federal grand jury returned a one-count indictment

charging Taylor with being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).   On January 19,



     1
       Because this appeal stems from a conviction via a guilty
plea, we draw the following facts from the plea colloquy and
sentencing materials. See United States v. Whitlow, 714 F.3d 41,
42 (1st Cir. 2013).

                               -2-
2012,    Taylor   pleaded    guilty    without   a   plea   agreement.   The

probation department prepared a presentence report ("PSR") that

determined that Taylor's total offense level was 17 and criminal

history category was VI, yielding a sentencing guidelines range of

51 to 63 months.     Both the probation department and the district

court rejected the government's request for a two-level increase

for reckless endangerment during flight under U.S.S.G. § 3C1.2.

The district court adopted the PSR's calculations.

            The government urged an upward variance to the statutory

maximum ten-year sentence, to which the district court ultimately

agreed.    In justifying the variance, the court relied primarily on

three sentencing considerations: (1) the severe and dangerous

nature of the instant offense and the impact of firearm offenses on

public    safety;   (2)     Taylor's   consistent     pattern   of   criminal

involvement, including several violent offenses;2 and (3) the

apparent inefficacy of his prior sentences.             The court also took



     2
       As a juvenile, Taylor was adjudicated delinquent first for
robbery and subsequently for escaping from the facility to which he
had been sentenced.    His adult convictions include misdemeanor
assault (after which he violated the terms of his probation),
manufacture and delivery of marijuana and cocaine, two misdemeanor
domestic assault offenses, two willful trespassing offenses, three
offenses of driving either without a license or with an expired
license, obstructing police (after which he violated the terms of
his suspended sentence), and a prior federal conviction for being
a felon in possession of a firearm. For this last offense, he
received a forty-month sentence and, after violating the terms of
his supervised release, an additional twenty-two month sentence;
Taylor committed the instant offense five months after release from
this sentence.

                                       -3-
note of Taylor's difficult childhood.3             After considering these

factors, the court noted that it would impose a sentence above the

statutory maximum if it could.           The district court then stated

that, with that limitation, the only way to keep the public safe

from Taylor, and to keep Taylor himself safe, was to impose the

statutory maximum sentence.        This appeal followed.

            Taylor     argues   that   his   sentence      was    substantively

unreasonable because the magnitude of the variance               -- all the way

to   the   statutory    maximum,   nearly    two   times    the    top   of   the

sentencing guidelines range -- was disproportionate to the offense

and to his history and characteristics.            This court reviews the

district court's fact-finding for clear error, United States v.

Walker, 665 F.3d 212, 233 (1st Cir. 2011), and the substantive

reasonableness of the resulting sentence for abuse of discretion,

"tak[ing] into account the totality of the circumstances, including

the extent of any variance from the Guidelines range," United

States v. Prosperi, 686 F.3d 32, 42 (1st Cir. 2012) (quoting Gall

v. United States, 552 U.S. 38, 51 (2007)) (internal quotation mark

omitted).    When the sentence is outside of the guidelines range,

the "reasons for deviation should typically be rooted either in the



      3
       According to the PSR, his childhood was marked by drug or
alcohol abuse by each parent, his mother's death when he was twelve
or thirteen years old and his father's death sixteen years later,
multiple separations from his family and sixteen different
residential placements between the ages of three and fourteen, and
various problems with his mental and emotional health.

                                       -4-
nature and circumstances of the offense or the characteristics of

the offender; must add up to a plausible rationale; and must

justify a variance of the magnitude in question." United States v.

Martin, 520 F.3d 87, 91 (1st Cir. 2008). A sentence will generally

be found substantively reasonable if "the court has provided a

plausible explanation, and the overall result is defensible."

United States v. Innarelli, 524 F.3d 286, 292 (1st Cir. 2008).

            Upon review of the record, we cannot say that the

sentence and reasons provided for it fall afoul of these rules.         A

sentencing court may properly consider all of the factors upon

which the district court relied, see 18 U.S.C. § 3553(a); United

States v. Flores-Machiote, 706 F.3d 16, 22–23 (1st Cir. 2013)

(sentencing judge may consider community-based factors, such as the

incidence of particular crimes, as relevant to general deterrence),

and   the   sentence,   while   undoubtedly   severe,   was   individually

calibrated to Taylor's offense and history.

            Taylor argues that the district court misapprehended the

violence inherent in the instant and prior offenses, and that,

understood properly, these characteristics do not take this case

out of the mine-run of felon-in-possession cases contemplated by

the sentencing guidelines.      However, the district court thoroughly

and convincingly explained how this case was distinguishable from

the "typical" felon-in-possession case for which the guidelines

range accurately captures the warranted sentence. J.A. 89:14–90:8,


                                    -5-
91:10–23, 95:21–96:3, 96:21–98:8.        The variance was "rooted . . .

in   the   nature   and   circumstances    of   the   offense   [and]   the

characteristics of the offender," Martin, 520 F.3d at 91; it was

based upon "a plausible explanation[;] and the overall result [was]

defensible," Innarelli, 524 F.3d at 292.

            Taylor also claims that the district court improperly

relied upon rank speculation that he and his compatriots were about

to commit some unspecified separate crime. He directs us to United

States v. Van, ___ F. App'x ___, 2013 WL 5539617, at *4–5 (6th Cir.

Oct. 8, 2013) (unpublished), in which the Sixth Circuit held that

an above-guidelines sentence was substantively unreasonable when it

was based upon suspicion, lacking record support, that the charged

offense was part of an undisclosed larger scheme.               Here, the

sentencing transcript reflects that it was the government, not the

court, that advanced this theory as a rationale for a variance to

the statutory maximum.      Although the court noted that there was

evidence that the four men were about to perpetrate a crime, J.A.

87:7–24, in the court's statement of sentencing reasons, it did not

appear to rely in any particular way on this speculation,4 J.A.

89:12–90:21,    91:10–23,    95:21–98:11.       Taylor's   argument     is,

therefore, without merit.

            For the foregoing reasons, we affirm Taylor's sentence.



      4
       We also note that, unlike in Van, there was record evidence
in support of this theory.

                                   -6-